DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2021 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0000335) in view of Andes et al. (US 2013/0214998).  
Regarding claim 1, Samec discloses an audio device comprising: a structure configured to be worn on a user’s head (e.g. ¶¶ 1433); an acoustic driver coupled to the structure and configured to convert an audio signal into an acoustic signal in proximity to an ear of the user (e.g. Fig. 3, #66, ¶¶ 1453, 2123, 2140, etc.); an optical light source coupled to the structure and configured to direct optical energy toward an eye of the user (e.g. ¶¶ 15, 617, 1194, 1869, 1917, etc.); and an interface coupled to the light 
Samec indicates that the user may manually adjust the light component of the system (e.g. ¶¶ 1658, 1766, etc.); however, the prior art fails to expressly disclose the optical light source disposed on a protruding member that provides for the user to physically readjust the optical light source to direct light away from the user by bending the protruding member.  In the same field of endeavor, Andes teaches the use of a protruding member with an optical light source that allows the user to physically readjust the light source by bending to direct light away from the user, in order to ensure the positioning is optimal (e.g. ¶¶ 40-45).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar bendable protruding member as taught by Andes into the device of Samec, in order to yield the predictable results of providing a controllable, bendable member at a greater distance from the eye/face region.
Regarding claims 6 and 20, Samec employs an ambient light sensor, with the light source configured to adjust the optical energy based at least in part upon a signal from the ambient light sensor (e.g. ¶¶ 122, 130, etc.).
Regarding claims 7 and 25, Samec indicates an adjustable component configured to allow user-selectable delivery of optical energy to a location other than the eye of the user (e.g. ¶¶ 1599)
Regarding claims 2, 21, and 26, Samec further comprises a light pipe coupled to the light source and configured to deliver the optical energy from the light source to the 
Regarding claims 3, 22, and 27, the light source disclosed in Samec includes a multi-color light emitting device configurable to produce one of a plurality of colors (e.g. ¶¶ 1888-1891, 1912, 1917, etc.).
Regarding claims 4-5, 23-24, and 28, Semec further comprises a sensor coupled to the interface to sense an aspect of the user’s physiology, including heart rate, or a blood component level, etc. (e.g. ¶¶ 1898, 2170-2180), the interface being configured to control the light source based at least in part upon the aspect of the user’s physiology (e.g. ¶¶ 2029, 2106, etc.).
Regarding claims 8 and 29, the optical light source of Samec is configured to provide optical energy into the eye of the user via a peripheral area of the eye of the user (e.g. ¶¶ 1763, 1869, etc.).
Regarding claims 9 and 30, the optical light source of Samec is configured to provide optical energy into the eye of the user by illuminating a portion of the skin near the eye of the user (e.g. ¶¶ 1763, 1869, 2091, 2111, etc. – where the examiner notes the portion of the skin near the eye would necessarily be illuminated at the same time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792